

116 S842 IS: Improving Broadband Mapping Act of 2019
U.S. Senate
2019-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 842IN THE SENATE OF THE UNITED STATESMarch 14, 2019Ms. Klobuchar (for herself, Mrs. Capito, Mr. Manchin, and Mr. Hoeven) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo improve the mapping of wireless broadband coverage.1.Short titleThis Act may be cited as the Improving Broadband Mapping Act of 2019.2.DefinitionsIn this Act—(1)the term Commission means the Federal Communications Commission; and(2)the term coverage means wireless broadband coverage.3.Verification of wireless broadband coverage data(a)RulemakingNot later than 1 year after the date of enactment of this Act, the Commission shall initiate a rulemaking to establish a process to use coverage data reported by consumers and State, local, and Tribal government entities to verify coverage data reported by wireless carriers.(b)Consumer dataThe Commission shall consider including in the process established under subsection (a) a mechanism to incorporate coverage data obtained from consumers through—(1)the FCC Speed Test mobile application, including any successor to that application; and(2)any application through which consumers report coverage data.(c)State, local, and Tribal dataThe Commission shall consider including in the process established under subsection (a) a mechanism for the Commission to incorporate coverage data obtained from State, local, or Tribal government entities that are primarily responsible for mapping or tracking coverage for a State, unit of local government, or Indian Tribe, as applicable.4.Evidentiary process for fixed and mobile broadband servicesIn addition to the consumer input contemplated under section 3 with respect to mobile wireless coverage data, the Commission shall consider other measures, including, but not limited to, an evidence-based challenge process, to help in verifying coverage data reported by providers of both fixed and mobile broadband services.